NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted August 30, 2018*
                                 Decided August 30, 2018

                                          Before

                           DIANE S. SYKES, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

                           MICHAEL Y. SCUDDER, Circuit Judge

No. 17-3144

CLARENCE G. GOREE,                                Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Southern District of Illinois.

       v.                                         No. 17-cv-0685-JPG

J. SERIO, et al.,                                 J. Phil Gilbert,
       Defendants-Appellees.                      Judge.



                                        ORDER

       Clarence Goree, formerly an inmate at the Greenville Federal Correctional
Institution in Illinois, sued prison staff for constitutional violations under Bivens v. Six
Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), and for
negligence under the Federal Tort Claims Act, 28 U.S.C. §§ 1346, 2671-2680. His core
claim is that the defendants unlawfully encumbered his trust fund account. The district

       *The defendants were not served with process in the district court and are not
participating in this appeal. We have agreed to decide this case without oral argument
because the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 17-3144                                                                           Page 2

judge dismissed Goree’s claims with prejudice at screening, see 28 U.S.C. § 1915A,
concluding that they were frivolous, barred by the statute of limitations, or not covered
by the waiver of sovereign immunity under the Federal Tort Claims Act. Because Goree
did not bring any cognizable, nonfrivolous claim, we affirm the judgment.

       We review de novo the dismissal under § 1915A and accept as true the facts
alleged in Goree’s complaint. Smith v. Knox Cty. Jail, 666 F.3d 1037, 1039 (7th Cir. 2012).

        Documents attached to (and therefore incorporated into) the complaint, see FED.
R. CIV. P. 10(c), show that the warden, acting pursuant to a prison policy, froze $25,000
of Goree’s funds because the FBI requested the encumbrance while investigating a link
between Goree’s money and possible criminal activity. Based on this interdiction, Goree
asserts three Bivens claims: the warden’s discretion to encumber his funds violates his
due-process rights and his right to equal protection (presumably under a class-of-one
theory); Goree’s administrative proceeding to recover damages for the encumbrance
violated his due-process rights because the grievance administrator cited the wrong
statute when denying his claim; and a correctional officer violated his due-process
rights by filing a false report alleging that he was insolent during the investigation. He
also claims under the Federal Tort Claims Act that the warden negligently froze his
account.

       Goree’s Bivens claims are premised on due-process violations that the Supreme
Court does not recognize as cognizable under Bivens, and it would be improper to
recognize a new theory of relief in this case. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1857–58
(2017). Where Congress has established an alternative remedial structure to protect a
constitutional right, the Supreme Court has strongly cautioned that the courts should
not create a second remedy. See id.; see also Vega v. United States, 881 F.3d 1146, 1154–55
(9th Cir. 2018) (declining to recognize Bivens action for due-process violation when
alternative remedial structures were available). Goree had available to him, and indeed
pursued, administrative remedies through the Federal Bureau of Prisons to seek relief
based on the same conduct underlying this suit. And in at least one case—his claim
against the officer for allegedly fabricating a disciplinary report—Goree succeeded in
obtaining a remedy: he convinced a prison administrator on appeal that he did not
receive adequate notice of the evidence used against him, and the report was expunged.

       The district judge also appropriately dismissed Goree’s negligence claim under
the Federal Tort Claims Act, first and foremost because Goree did not sue the
United States. See Hughes v. United States, 701 F.2d 56, 58 (7th Cir. 1982). But even if the
No. 17-3144                                                                          Page 3

district judge had allowed Goree to amend his complaint to fix that issue, Goree’s
claims still would fail because of two other problems.

       First, the statute of limitations bars his claims. At screening the district court may
invoke an affirmative defense, such as the statute of limitations, if it is clear from the
complaint that the defense applies. See Khan v. United States, 808 F.3d 1169, 1172 (7th Cir.
2015). Suits under the Federal Tort Claims Act must be brought within two years of the
claim accruing and within six months of the “notice of final denial of the claim by the
agency to which it was presented.” 28 U.S.C. § 2401. According to Goree’s pleadings, he
timely filed his administrative claim within two years of the encumbrance. But after the
Bureau of Prisons denied the claim on October 17, 2014, he did not file his complaint in
the district court until June 30, 2017, well after the six-month deadline.

        Second, the Federal Tort Claims Act does not recognize claims that challenge an
act of a government employee that is “based upon the exercise or performance or the
failure to exercise or perform a discretionary function.” 28 U.S.C. § 2680(a). The
exception applies to acts that entail an element of judgment or choice and involve
public-policy considerations. United States v. Gaubert, 499 U.S. 315, 322–23 (1991). The
basis of the trust-fund encumbrance in this case was a provision in the Bureau of
Prisons’ Trust Fund/Deposit Fund Manual, granting the warden the discretion to
encumber any inmate’s account based on “possible criminal activity,” among other
things. Because the warden exercised his discretion in accordance with the Bureau of
Prisons guideline, it “must be presumed” that his discretionary act was grounded in
policy. Gaubert, 499 U.S. at 324. And Goree’s equal-protection claim fails for the same
reason. The warden did not act arbitrarily or irrationally in freezing Goree’s account;
rather, he rationally invoked the policy based on suspected criminal activity.
See Engquist v. Oregon Dep't of Agr., 553 U.S. 591, 602 (2008).

       The district judge dismissed all of Goree’s claims with prejudice. Although at
screening complaints generally are dismissed without prejudice, Smith, 666 F.3d at 1040,
Goree would not be able to cure the defects in his complaint with any amendment.

                                                                                AFFIRMED